DETAILED ACTION
RCE was filed on 06/02/2022.  
Claims 1-10, 13-27, 29-30 and 32 are pending.
Claims 11, 12, 28 and 31 are cancelled.
Claims 1-10, 13-27, 29-30 and 32 are allowed.

REASONS FOR ALLOWANCE
The present invention is directed to Apparatus and Methods for Synchronization Signal.   Each independent claim identifies the uniquely distinct features: regarding claim 1, receive, via the transceiver, the SSB during the time division in accordance with the indication; and transmit, via the transceiver, the random access preamble in the RO during the time division in accordance with the indication, in combination with limitations in the claim.  
The closest prior art, Narasimha et al., (US 20180368189 A1) disclose conventional way of transmitting multiple random access signals (e.g., PRACH signals) in a RACH occasion. Each PRACH signal is transmitted on a different beam and includes a RACH preamble. The base station receives one or more of the PRACH signals. The RACH occasion and optionally the RACH preamble identify the preferred SS block. The base station determines a preferred PRACH signal. The base station sends a RAR to the UE using the transmit beam of the preferred SS block. The RAR indicates the preferred PRACH signal and an uplink resource allocation. The UE receives the RAR and transmits a message using the transmit beam of the preferred PRACH signal and the uplink resource allocation, either singularly or in combination, fail to anticipate or render the above features obvious.
The closest prior art, Zhang et al., (US 20190327766 A1) disclose conventional way  the base station may configure a number of PRACH occasions to be available for aggregation of random access requests. A UE may receive PRACH configuration information from the base station, may aggregate a random access request across two or more PRACH occasions using the PRACH configuration information, and may transmit the aggregated random access request via the PRACH occasions. The base station may also configure one or more PRACH occasions to have a smaller subcarrier spacing for transmission of a random access request, either singularly or in combination, fail to anticipate or render the above features obvious.
Claims 18, 29 and 30 encompasses limitations that are similar to claim 1. Thus, claims 18, 29 and 30 are allowed based on the same reasoning as discussed above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473